DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-24, 31, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 February 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112 (b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 10 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.

Claims 1-17 and 32-33 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbanks 3,531,155. As to claim 1, Wilbanks discloses a system 10 configured to provide protection to a substantially flat, substantially vertical window of a motor vehicle (Fig. 1), the system comprising a substantially flat, transparent covering material 14 configured to be removably secured over the substantially vertical window and a grasping member 16 extending in a direction away from a surface of the covering material, wherein the grasping member is configured to transmit an applied force from the grasping member to the covering material (the handle 16 in Fig. 2 is capable of transmitting an applied force to the covering member 14). However, Wilbanks does not disclose the use of a high-strength, high toughness material as the covering material. Wilbanks does disclose that the covering material may be formed from any suitable material such as a transparent plastic material; see col. 2, lines 48-53. It would have been obvious to one of ordinary skill in the art to use a material that has high-strength and toughness as the covering material in Wilbanks in order to increase durability since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 2, Wilbanks discloses a handle 16.

As to claim 4, this claim does not define a further structural feature of the claimed product. 
As to claim 5, it appears that the intent of the claim was to indicate that the handle and covering material were integrally molded. It would have been obvious to one of ordinary skill in the art to co-mold the handle and covering material in Wilbanks since the use of one piece construction instead of the structure disclosed in Wilbanks would be merely a matter of obvious engineering choice; see MPEP 2144.04 (V)(B).
As to claims 6 and 7, Fig. 2 of Wilbanks shows these features.
As to claim 8, the ends of the fasteners 22, 24 in Wilbanks are spatially aligned as shown in Figs. 1 and 2, and as such meet the structural limitations in claim. The phrase “to be aligned with complementary … ends of the fasteners.” does not further structurally define the product since the window is not a part of the claimed product.
As to claims 11-13, Wilbanks discloses the use of transparent plastic as the covering material; see col. 2, lines 48-53. It would have been obvious to one of ordinary skill in the art to use polycarbonate as the plastic covering material in Wilbanks since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would also have been obvious to one of ordinary skill in the art to adjust the thickness of the covering material in Wilbanks to fall within the claimed ranges depending on the desired amount of protection since a change in size is within the level of ordinary skill in the art. 
As to claims 14 and 15, the examiner takes official notice of the fact that it is well-known in the plastic arts to use a UV protective coating and an ant-scratch coating on plastic materials that are exposed to the environment. Therefore, it would have been obvious to one of ordinary skill in the art to use a UV protective coating and an anti-scratch coating on plastic covering in Wilbanks’ product to provide protection from the environment. 
As to claim 16 and 17, Wilbanks discloses a barrier material 30 extending from a surface of the covering material that is intended to reside in a space between the covering material and the window; see Fig. 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783